DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Non-Final, first Office Action responsive to Applicant’s communication of 8/27/20, in which applicant filed the application.  Claims 1-14 are pending in the instant application and have been rejected below. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/20, 9/26/22 was is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to an apparatus which is a statutory category. Applicant’s specification indicates that the units are implemented by software by a processor executing programs (paragraph 129). Thus, the “units” here refer to a processor executing instructions.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
“A work support apparatus comprising: 
… stores work instruction information including instructions of work procedures for instructing workers to perform predetermined work processes and work capacity model information including a plurality of models determined based on physical characteristics of the workers in respective work processes; 
… senses the physical characteristic of the worker during a work that the worker performs based on the work instruction information and generates sensing information; and 
… selects, for each of the workers, one or a plurality of models corresponding to the sensing information from the work capacity model information and associates the selected model with the sensing information to generate work capacity evaluation information.”
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” ( “managing personal behavior or interactions between people (giving instructions for users to follow and then assessing how productive/capable they are [which is the “capacity” of each worker – how much can they produce]). The claim is currently storing work instructions and assessing capacity of work for people based on physical characteristics, sensing physical characteristics of workers (e.g. heart rate, fatigue, 3D trajectory), and evaluating capacity for workers based on the sensed information. Accordingly, claim 1 is directed to an abstract idea because it receives data, analyzes it, and determines the amount of work humans can perform in a period (i.e. capacity/productivity).
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
“A work support apparatus comprising: 
“a storage unit that stores” work instruction information …; 
“a work sensing processing unit” that senses the physical characteristic of the worker during a work that the worker performs based on the work instruction information and generates sensing information; and 
“a work capacity evaluation processing unit” that selects, for each of the workers, one or a plurality of models corresponding to the sensing information from the work capacity model information and associates the selected model with the sensing information to generate work capacity evaluation information.
(Applicant’s specification indicates that the units are implemented by software by a processor executing programs (paragraph 129). Thus, the additional limitations here are “units” interpreted as a processor executing instructions. These are treated under MPEP 2106.05f - “apply it” – applying the abstract idea on a computer); 
These additional elements of units (i.e. a computer) executing instructions, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and “field of use” (MPEP 2106.05h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processing system are treated under See also MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 13 is directed to a system at step 1, which is a statutory category. Claim 13 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one; step 2a, prong 2 and step 2b. Claim 13 further recites “processing unit” – which is treated as just an explicit “processor/computer” for executing the operations and is treated under MPEP 2106.05f in the same manner as claim 1. Claim 13 further recites “a communication unit that communicated with a device that controls a production line”. The final limitation of claim 13 also recites “transmitting work instruction information updated based on the work capacity evaluation information to the device that controls a production line.” Applicants FIG. 10 gives an example of these limitations where work support apparatus 100 performance management via communication unit relative to a production line. Accordingly, these limitations are viewed as “apply it on a computer” at step 2a, prong 2 and step 2b and also “field of use” to extent it states that it sends a message/communicates to something else involved in a production line. 
Independent claim 14 is directed to a method at step 1, which is a statutory category. Claim 14 recites similar limitations as claim 1 and claim 13 and is rejected for the same reasons at step 2a, prong one, 2a, prong 2, and step 2b. The claim is not patent eligible. 
Claim 2 narrows the abstract idea of giving instructions to user by just including additional stored information – process information on ordering; outputting a change in allocation to workers based on sensing information (e.g. task assignment). Claims 3, 5 narrows the abstract idea by changing the work procedure instructions by granularity (e.g. per part or broadly per process) or by type (e.g. by text or by picture) when changing the instructions to a user. Claim 4 narrows the abstract idea by stating that the work instructions are changed to be divided or combined together. The instructions could just be text instructions that are more or less detailed as desired. Claim 6 narrows the abstract idea by stating that instruction information includes efficiency or quality details. Claim 7 narrows the abstract idea by changing the analysis of the capacity determination and changing the physical characteristic in the model. Claim 8-9 further narrows the idea by also including psychological (e.g. motivation) characteristics can be received and stored. To extent this is an additional element, this would just be treated as “field of use” at step 2a, prong 2 and step 2B; and at step 2B also a conventional computer function of “receiving or transmitting data over a network” (See MPEP 2106.05). Claims 10, 11 narrows the abstract idea by changing the work procedure instructions by granularity (e.g. per part or broadly per process) or by type (e.g. by text or by picture) when changing the instructions to a user and receiving an approval/response back from the worker (claim 10) or cycling/alternating instructions to workers (claim 11). Claim 12 narrows the abstract idea similar to claim 10, 11 above, and further its last limitation is just updating the capacity evaluation continuously based on sensed data, which is just repeating the analysis steps.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki (US 2017/0308842) and Okabe (US 2018/0165622).
Concerning claim 1, Tsuzuki discloses:
A work support apparatus (Tsuzuki – see par 33 - As shown in FIG. 1, the facility 1 includes the eight processing machines MC1 to MC8, a home terminal HP, a plurality of mobile terminals W, and a management device M; See par 48, FIG. 4 – management device M) comprising: 
a storage unit that stores work instruction information (Tsuzuki – see par 48, FIG. 4 – management device M; See par 50-51 – next work instructing function for workers includes process plan storage section 51) including instructions of work procedures for instructing workers to perform predetermined work processes (Tsuzuki See par 32, FIG. 1, FIG. 4 -  The work instruction system is a system that provides a work instruction on a plurality of processing machines MC1 to MC8 to each of a plurality of workers; See par 42, 51 - The operation panel 13, the home terminal HP, and the mobile terminal W are devices, each of which provides the instruction to the worker and on each of which the worker performs the input processing) and work capacity model information including a plurality of models (FIG. 6 and applicant’s paragraph 56 give example of “work capacity  model information 115” – age 115c, motivation 115e, work time 115f, Tsuzuki – See par 14, 76 - Note that, when determining the next work, the next work determination section takes the work capacity, which is stored in the capacity database 57, into consideration. The capacity database stores the work capacity of each of the plurality of workers with regard to each of the plurality of work types. For example, there is a case where the plurality of workers can perform the work A while only a particular worker can perform the work C) determined based on physical characteristics of the workers in respective work processes (Tsuzuki – See par 135 - The capacity database constructing function of the management device M includes the biological information acquisition section 73 for the worker. The database update section 76 updates the information in the capacity database 57 on the basis of the biological information obtained by the biological information acquisition section 73. The work time may vary due to a health condition of the worker. Accordingly, by obtaining the biological information, from which the health condition can be determined, the work capacity of the worker can be appropriately recorded); 
a work sensing processing unit that senses the physical characteristic of the worker during a work that the worker performs based on the work instruction information and generates sensing information (Applicant’s specification FIG. 5, paragraph 32 as filed gives examples – sensing information 114 – e.g. work start time, work end time, heart rate, 3d trajectory. Tsuzuki – see par 37 - That is, the mobile terminal W is a device which provides the work instruction to the worker and on which the worker performs the input processing for the work start information and the work finish information. The mobile terminal W may be of a handy type or a wearable type; see par 41, FIG. 2 - The processing machines MC1 to MC8 each include a machine body 11 and an operation panel 13. The machine imager 14 is a device that captures an image around corresponding one of the processing machines MC1 to MC8 and particularly captures information on the motion of the worker. The mobile terminal W includes an input section 31, a display section 32, a position sensor 33, a mobile imager 34, a biological information sensor 35, and an acceleration sensor 36. The position sensor 33 of the mobile terminal W is a sensor that recognizes a position of the mobile terminal W itself in the facility 1, and is a GPS sensor, for example. The mobile imager 34 captures an image of a view of the worker. The biological information sensor 35 detects pulse waveforms and respiratory waveforms of the worker. The acceleration sensor 36 detects a signal corresponding to motion of the worker (for example, a walking state, and a standing state).; and 
a work capacity evaluation processing unit that selects, for each of the workers, one or a plurality of models corresponding to the sensing information from the work capacity model information (Tsuzuki discloses the limitations based on broadest reasonable interpretation in light of the specification – see par 86 - the capacity database 57 has many types of the work achievement information. Construction processing thereof is performed by the database update section 76. More specifically, the database update section 76 updates the capacity database 57 by obtaining the information from the position information acquisition section 54, the work type acquisition section 64, the machine image information acquisition section 71, the view information acquisition section 72, the biological information acquisition section 73, the acceleration information acquisition section 74, and the operation order information acquisition section 75. Here, when the work is performed a plurality of times on the same target, the latest information is stored.).
Tsuzuki discloses that one worker can have a lower work capacity than the standard work capacity, and this can be considered when determining the next work, and the worker with the low work capacity worker can be educated during a time they are not assigned to perform more work (See par 106) and recording a work capacity of the worker on the basis of biological information obtained (e.g. health condition) (See par 135). As best understood, Tsuzuki does not explicitly disclose:
“associates the selected model with the sensing information to generate work capacity evaluation information.”
Okabe discloses the limitation:
“associates the selected model with the sensing information to generate work capacity evaluation information.” (e.g. FIG. 7-8 – 116; paragraph 62 as published – work capacity evaluation information 116 stores a current work capacity; see par 68-69 as published work capacity evaluation processing unit 122 - When a deviation between physical characteristics in the sensing information 114 and physical characteristics in a model is equal to or larger than a predetermined value, the work capacity evaluation processing unit 122 changes the physical characteristics in the model, that is, updates a value of an item having a large deviation in the work capacity model information 115
Okabe discloses the limitation based on broadest reasonable interpretation in light of the specification – par 47 - For example, a case, where a worker performs a task for taking parts a out of a box A, taking parts b out of a box B, combining the parts a with the parts b, and putting the combined parts into a box c, will be considered; see par 55, FIG. 2- The analysis unit 103 has a function of calculating an index indicating an influence of a proficiency level, fatigue and the like of a worker on the productivity of a task (see also Okabe par 59 – analysis device 100, 103 implemented by a CPU); See par 81 – if worker is fatigued, damage to parts can occur, so change in variation is used to notify regarding change).
Both Tsuzuki and Okabe are analogous art as they are directed to improving/changing work/task instructions to workers using machines and determining biological/health/fatigue of workers (see Tsuzuki Abstract, par 41; Okabe par 55-57, 79-82). Tsuzuki discloses that one worker can have a lower work capacity than the standard work capacity, and this can be considered when determining the next work, and the worker with the low work capacity worker can be educated during a time they are not assigned to perform more work (See par 106) and recording a work capacity of the worker on the basis of biological information obtained (e.g. health condition) (See par 135). Okabe improves upon Tsuzuki by explicitly disclosing analyzing worker fatigue and changing the amount of time needed to complete tasks for the worker while calculating an index indicating influence of proficiency level and fatigue on productivity (See par 47, 55, 81). One of ordinary skill in the art would be motivated to further include explicitly varying the amount of time a worker needs to complete tasks affecting their output to efficiently improve upon the determined lower work capacity worker in Tsuzuki. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of updating a process plan based on biological information received from workers in Tsuzuki to further individually analyze fatigue of workers and calculating an “index when indicating influence of a proficiency level” when determining variation in time needed to complete tasks involving parts as disclosed in Okabe, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning independent claim 13, Tsuzuki discloses:
A work support system using a work support apparatus (Tsuzuki – see par 33 - As shown in FIG. 1, the facility 1 includes the eight processing machines MC1 to MC8, a home terminal HP, a plurality of mobile terminals W, and a management device M; See par 48, FIG. 4 – management device M), wherein the work support apparatus comprising: 
a storage unit that stores work instruction information (Tsuzuki – see par 48, FIG. 4 – management device M; See par 50-51 – next work instructing function for workers includes process plan storage section 51) including instructions of work procedures for instructing workers to perform predetermined work processes (Tsuzuki See par 32, FIG. 1, FIG. 4 -  The work instruction system is a system that provides a work instruction on a plurality of processing machines MC1 to MC8 to each of a plurality of workers; See par 42, 51 - The operation panel 13, the home terminal HP, and the mobile terminal W are devices, each of which provides the instruction to the worker and on each of which the worker performs the input processing) and work capacity model information including a plurality of models (Tsuzuki – See par 14, 76 - Note that, when determining the next work, the next work determination section takes the work capacity, which is stored in the capacity database 57, into consideration. The capacity database stores the work capacity of each of the plurality of workers with regard to each of the plurality of work types. For example, there is a case where the plurality of workers can perform the work A while only a particular worker can perform the work C) determined based on physical characteristics of the workers in respective work processes (Tsuzuki – See par 135 - The capacity database constructing function of the management device M includes the biological information acquisition section 73 for the worker. The database update section 76 updates the information in the capacity database 57 on the basis of the biological information obtained by the biological information acquisition section 73. The work time may vary due to a health condition of the worker. Accordingly, by obtaining the biological information, from which the health condition can be determined, the work capacity of the worker can be appropriately recorded); 
a processing unit (Tsuzuki – see par 39 - The management device M is connected to the processing machines MC1 to MC8 and the home terminal HP via a wired or wireless communication network. The management device M is connected to the mobile terminal W via the wireless communication network.; see also Okabe par 59 – analysis device is a CPU); and 
a communication unit that communicates with a device that controls a production line (Tsuzuki – see FIG. 1, par 39 - The management device M manages the processing by the processing machines MC1 to MC8 and the work on the processing machines MC1 to MC8 performed by the workers. In detail, the management device M has an operation achievement determining function, a formulating function for an updated process plan, a next work instructing function for the worker, and a constructing function for a workers' capacity database (corresponding to a capacity database construction device of the disclosure); See FIG. 4, par 41-42 – processing machines include operation panel 13; operation panel 13; The processing machines MC1 to MC8 each include a machine body 11, a controller 12; management device M communicates with controller of processing machine which communicates with machine body 11), 
and the processing unit performs: 
a work sensing step of sensing the physical characteristic of the worker during a work that the worker performs based on the work instruction information and generating sensing information (Tsuzuki – see par 37 - the mobile terminal W is a device which provides the work instruction to the worker and on which the worker performs the input processing for the work start  and finish information. The mobile terminal W may be of a handy or a wearable type; see par 41, FIG. 2 - The processing machines MC1 to MC8 each include a machine body 11 and an operation panel 13. The machine imager 14 is a device that captures an image around corresponding one of the processing machines MC1 to MC8 and particularly captures information on the motion of the worker. The mobile terminal W includes an input section 31, a display section 32, a position sensor 33, a mobile imager 34, a biological information sensor 35, and an acceleration sensor 36. The biological information sensor 35 detects pulse waveforms and respiratory waveforms of the worker. The acceleration sensor 36 detects a signal corresponding to motion of the worker (a walking state, and a standing state), 
a work capacity evaluation step of selecting, for each of the workers, one or a plurality of models corresponding to the sensing information from the work capacity model information (Tsuzuki discloses the limitations based on broadest reasonable interpretation in light of the specification – see par 86 - the capacity database 57 has types of the work achievement information. Construction processing is performed by the database update section 76; 76 updates the capacity database 57 by obtaining the information from the position information acquisition section 54, the work type acquisition section 64, the machine image information acquisition section 71, the view information acquisition section 72, the biological information acquisition section 73, and the operation order information acquisition section 75. Here, when the work is performed a plurality of times on the same target, the latest information is stored) Tsuzuki discloses that one worker can have a lower work capacity than the standard work capacity, and this can be considered when determining the next work, and the worker with the low work capacity worker can be educated during a time they are not assigned to perform more work (See par 106) and recording a work capacity of the worker on the basis of biological information obtained (e.g. health condition) (See par 135). As best understood, Tsuzuki does not explicitly disclose:
“and associating the selected model with the sensing information to generate work capacity evaluation information.”
Okabe discloses the limitation:
“and associating the selected model with the sensing information to generate work capacity evaluation information.” (Okabe discloses the limitation based on broadest reasonable interpretation in light of the specification – par 47 - For example, where a worker performs a task for taking parts a out of a box A, taking parts b out of a box B, combining the parts a with the parts b, and putting the combined parts into a box c, will be considered; see par 55, FIG. 2- The analysis unit 103 has a function of calculating an index indicating an influence of a proficiency level, fatigue and the like of a worker on the productivity of a task (see also Okabe par 59 – analysis device 100, 103 implemented by a CPU); See par 81 – if worker is fatigued, change in variation is used to notify regarding change).
a step of transmitting work instruction information updated based on the work capacity evaluation information to the device that controls a production line (Tsuzuki – see par 32 - The work instruction system is a system that provides a work instruction on a plurality of processing machines MC1 to MC8 to each of a plurality of workers. see par 108 – The work instructing function of the management device M includes: the process plan storage section 51 configured to store the process plan that defines the performing sequence regarding the processing performed by the plurality of processing machines MC1 to MC8 and the work on the plurality of processing machines MC1 to MC8 performed by the plurality of workers).
It would have been obvious to combine Tsuzuki and Okabe for the same reasons as discussed with regards to claim 1.

Concerning independent claim 14, Tsuzuki discloses:
A work support method using a work support apparatus (Tsuzuki – see par 32 - The work instruction system is a system that provides a work instruction on a plurality of processing machines MC1 to MC8 to each of a plurality of workers. see par 33 - As shown in FIG. 1, the facility 1 includes the eight processing machines MC1 to MC8, a home terminal HP, a plurality of mobile terminals W, and a management device M; See par 48, FIG. 4 – management device M).
The remaining limitations are similar to claims 1 and 13 above. Tsuzuki and Okabe disclose the limitations for the same reasons as above.
It would have been obvious to combine Tsuzuki and Okabe for the same reasons as claim 1 above.

Concerning claim 2, Tsuzuki discloses:
The work support apparatus according to claim 1, wherein 
the storage unit stores process information in which the work processes are ordered (Tsuzuki – see par 108 – The work instructing function of the management device M includes: the process plan storage section 51 configured to store the process plan that defines the performing sequence regarding the processing performed by the plurality of processing machines MC1 to MC8 and the work on the plurality of processing machines MC1 to MC8 performed by the plurality of workers), and 
the work support apparatus further comprises a process allocation processing unit that changes an allocation of the work processes performed by the workers, by using the sensing information included in the work capacity evaluation information and the work process order included in the process information, and outputs process allocation information (Tsuzuki – see par 86 - the database update section 76 updates the capacity database 57 by obtaining the information from the position information acquisition section 54, the work type acquisition section 64, the machine image information acquisition section 71, the view information acquisition section 72, the biological information acquisition section 73, the acceleration information acquisition section 74; See par 103 - the determination section 60 determines the next work for the performing worker on the basis of the next work candidates, the work capacity of the performing worker, the state of the other worker, and the work capacity of the other worker (S38).). 

Concerning claim 6, Tsuzuki discloses:
The work support apparatus according to claim 1, wherein 
the work instruction information includes an attention item relating to efficiency or quality of a work (Tsuzuki – See par 74, 76 – process plan is updated when malfunction occurs, for work time to recover (disclosing attention relating to “quality”); See par 80 - Because the process plan can be updated at the early stage, the next work can be further efficiently performed).

Claims 3-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki (US 2017/0308842) and Okabe (US 2018/0165622), as applied to claims 1, 2, 6, 13, and 14 above, and further in view of Fadel (US 2020/0334607).
Concerning claim 3, Tsuzuki discloses:
The work support apparatus according to claim 1, wherein 
a change guideline of the instruction… in the work instruction information is associated with the model of the work capacity evaluation information (Tsuzuki – See par 76 - the performing worker acquisition section 53 that obtains the worker who performs the work included in the initial process plan; and the process plan update section 62 that formulates the updated process plan by changing the initial process plan on the basis of the worker obtained from the performing worker acquisition section 53 and the work capacity of the worker).
It appears that Tsuzuki discloses changing the instructions – such as based on a malfunction or recovery being needed (See par 76, 80) for some kind of “interruption.” Further, Tsuzuki discloses that work times may vary based on a health condition of the worker (See par 135). Okabe discloses changing the amount of time expected, e.g. due to fatigue, for tasks (See par 78-82). However, beyond changing the time, Tsuzuki and Okabe do not disclose modifying the procedure in other manners as appears to be recited in the claim.
Fadel discloses the limitations:
a change guideline of the instruction “of the work procedure” in the work instruction information is associated with the model of the work capacity evaluation information (See Applicant’s FIG. 6, paragraph 38-40 – gives examples that each “change guideline” is for different capacities of different workers (based on age, dominant hand, motivation, work time, etc [e.g. 115c-115g; 116d-116f]], for different tasks/”work objects” 115b, 116b (e.g. screw, assembled house, ball)
 Fadel discloses the limitations based on broadest reasonable interpretation in light of the specification – See par 43 (par 41 of provisional 62/834,619) - Job execution agent 206 may be configured to generate one or more actionable insights for improving (or optimizing) work instructions for a given worker device 102. For example, such electronic work procedures may allow a user to standardize how the work should be accomplished, while also allowing for individualization as to how the instructions are delivered to respective worker devices 102);
the work support apparatus further comprises a work instruction generation processing unit that specifies, for each of the workers, either a granularity or a type, or both a granularity and a type of the instruction of the work procedure in the work instruction information according to the change guideline and generates the work instruction information (e.g. See FIG. 16 – granularities are “per step, per part, or per process”. “type” of an instruction has examples in FIG. 16 of text, figure, movie, or AR/VR
Fadel discloses the limitations based on broadest reasonable interpretation in light of the specification - see par 44 (par 42 of provisional) - Machine learning module 218 may include one or more instructions to train a prediction model to generate one or more actionable insights for improving work instructions for a given worker device 102. The training data utilized by authoring agent 204 may include up and down times, utilization of various media helpers, the order in which instructions are carried out, underlying experience and historical performance of the workers, worker's year of experience with the organization, the skill improvement training each worker has participated in, and the like. see par 46 (par 44 of provisional) - Job execution agent 206 may dynamically monitor the underlying executions and alter the details of the instructions provided to the user based upon that data. For example, given a worker establishing a good time average for the cycle time, he/she may no longer need the most detailed version of the instructions. Accordingly, job execution agent 206 may automatically make this switch. Similarly. a worker not establishing the required quality target can dynamically be provided with extended video instructions on the problematic step).
It would have been obvious to combine Tsuzuki and Okabe for the same reasons as discussed with regards to claim 1. In addition, Tsuzuki, Okabe, and Fadel are analogous art as they are directed to improving/changing work/task instructions to workers using machines (see Tsuzuki Abstract; Okabe par 55-57; Fadel Abstract). Tsuzuki discloses changing the instructions – such as based on a malfunction or recovery being needed (See par 76, 80) for some kind of “interruption.” Further, Tsuzuki discloses that work times may vary based on a health condition of the worker (See par 135). Okabe discloses changing the amount of time expected, e.g. due to fatigue, for tasks (See par 78-82). Fadel improves upon Tsuzuki and Okabe by explicitly disclosing changing the procedure itself based on performance of the worker and including different “granularity” instructions (e.g. par 46 of Fadel - “detailed version” of instructions or “extended video instructions”. One of ordinary skill in the art would be motivated to further include explicitly altering the instructions of the procedure tailored to each worker to efficiently improve upon the change of instructions with regards to time required or which task is next as disclosed in Tsuzuki and Okabe. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of updating a process plan based on biological information received from workers in Tsuzuki and considering fatigue of workers in Okabe to further explicitly provide individualized work instructions as disclosed in Fadel, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning claim 4, Tsuzuki discloses:
The work support apparatus according to claim 1, wherein 
the work process is a process relating to a part assembly work (Tsuzuki – par 55 target can be production target of workpiece, assembled article in a production facility), and 
It appears that Tsuzuki discloses changing the instructions – such as based on a malfunction or recovery being needed (See par 76, 80) for some kind of “interruption.” Further, Tsuzuki discloses that work times may vary based on a health condition of the worker (See par 135). Okabe discloses changing the amount of time expected, e.g. due to fatigue, for tasks (See par 78-82) as well as having tasks including “combining parts a with parts b” (See par 47). However, it does not appear that the “combining parts” in Okabe is a change in work instruction [if that were explicitly claimed]. 
Fadel discloses:
a granularity of the instruction of the work procedure in the work instruction information includes at least a granularity shown in a part unit of a work object, a granularity obtained by dividing a granularity in a part unit into a plurality of granularities (Applicant’s example is paragraph 116 – “For example, a work is divided into three action units such as taking a part out of a part box, assembling the part, and confirming assembly.” (Fadel - see par 46 (par 44 of provisional) - job execution agent 206 may automatically make this switch. Similarly. a worker not establishing the required quality target can dynamically be provided with extended video instructions on the problematic step), and a rough granularity obtained by combining a plurality of granularities in a part unit (e.g. See FIG. 16 – granularities are “per step, per part, or per process”; see par 110, FIG. 17 -  Corresponding to a skill level of a worker, a granularity of an instruction may be gradually changed to be "large (rough)" and a type may be gradually changed in a direction of "reducing" an information amount. Fadel discloses limitations based on broadest reasonable interpretation in light of the specification – See par 43 (par 41 of provisional 62/834,619) - Job execution agent 206 may be configured to generate one or more actionable insights for improving (or optimizing) work instructions for a given worker device 102. For example, such electronic work procedures may allow a user to standardize how the work should be accomplished, while also allowing for individualization as to how the instructions are delivered to respective worker devices 102. see par 46 (par 44 of provisional 62/834,619)- Job execution agent 206 may dynamically monitor the underlying executions and alter the details of the instructions provided to the user based upon that data. For example, given a worker establishing a good time average for the cycle time, he/she may no longer need the most detailed version of the instructions (disclosing “combining” granularities – similar to applicant’s example in FIG. 17 – providing multiple instructions in one screen in 1702 which is at a different granularity level in FIG. 16)
It would have been obvious to combine Tsuzuki, Okabe, and Fadel for the same reasons as claim 3 above.

	Concerning claim 5, Tsuzuki discloses:
The work support apparatus according to claim 1, wherein 
the work process is a process relating to a part assembly work (Tsuzuki – par 55 target can be production target of workpiece, assembled article in a production facility), and 
a type of the instruction of the work procedure in the work instruction information (Tsuzuki – see par 36-37 – home terminal HP gives work instruction to worker; see par 39 – management device M has next work instructing function for the worker).
Tsuzuki and Okabe do not explicitly disclose having various kinds of instructions.
Fadel discloses the limitations:
a type of the instruction of the work procedure in the work instruction information “includes at least a text for instructing an action, a figure of an action, a movie of an action (Fadel – see par 40 - description of the set of activities that may lead to a desired outcome in a work procedure. As stated above, author devices 108 may be configured to define electronic work instructions (e.g., work procedures) in a highly structured, but flexible, way. Such functionality may allow authors to prescribe activities in self-contained chunks that correspond to major steps needed to accomplish an underlying end result. In some embodiments, the steps may be defined through a collection of different units of work (e.g., “cards”). Each card may include, for example, a variety of different avenues for relaying instructions to a worker device 102. Such avenues may include, but are not limited to, text, table, checklist, images, videos, and the like; see par 46 - For example, given a worker establishing a good time average for the cycle time, he/she may no longer need the most detailed version of the instructions. Accordingly, job execution agent 206 may automatically make this switch. Similarly. a worker not establishing the required quality target can dynamically be provided with extended video instructions on the problematic step.), and augmented reality (AR) information of an action” (e.g. See FIG. 11 (“figure of action” paragraph 23 for FIG. 11); see FIG. 16 x-axis – Text, Figure, Movie, AR/VR – require increasing amounts of concentration/attention from user). 
Fadel – see par 13 – One or more techniques described herein may guide a worker through a process using augmented procedures executing on user devices (e.g., mobile devices, tablets, smart glasses, wearables, etc.).
It would have been obvious to combine Tsuzuki, Okabe, and Fadel for the same reasons as claim 3 above.

Alternative rejection for claim 6, also applying Fadel:
Concerning claim 6, Tsuzuki discloses:
The work support apparatus according to claim 1, wherein 
the work instruction information includes an attention item relating to efficiency or quality of a work (Tsuzuki – See par 74, 76 – process plan is updated when malfunction occurs, for work time to recover (disclosing attention relating to “quality”); See par 80 - Because the process plan can be updated at the early stage, the next work can be further efficiently performed).
As explained above with regards to claim 4, to extent Tsuzuki and Okabe change instructions just for malfunction or recovery, Fadel also discloses the limitations:
Fadel discloses:
The work support apparatus according to claim 1, wherein 
the work instruction information includes an attention item relating to efficiency or quality of a work (Fadel see par 45 (par 43 of provisional 62/834619) - Based on the value generated by job execution agent 206, the system may be configured to provide dynamically optimized and individualized work instructions to enable each worker device to perform each time in the least amount of time possible, while achieving quality, safety, and productivity goals. In some embodiments, to achieve such dynamic optimization goal, the system may use techniques that involve, but are not limited to, exhibition or concealment of certain helper content, providing training refreshers, switching from verbose or succinct versions of the instructions, variations in the order in which steps are presented, and the like.).
It would have been obvious to combine Tsuzuki, Okabe, and Fadel for the same reasons as claim 3 above.

Concerning claim 10, Tsuzuki, Okabe, and Fadel disclose:
The work support apparatus according to claim 1, wherein 
a change guideline of the instruction (Tsuzuki – See par 76 - the performing worker acquisition section 53 that obtains the worker who performs the work included in the initial process plan; and the process plan update section 62 that formulates the updated process plan by changing the initial process plan on the basis of the worker obtained from the performing worker acquisition section 53 and the work capacity of the worker) of the work procedure in the work instruction information is associated with the model of the work capacity evaluation information (Fadel See par 43 (par 41 of provisional 62/834,619) - Job execution agent 206 may be configured to generate one or more actionable insights for improving (or optimizing) work instructions for a given worker device 102. For example, such electronic work procedures may allow a user to standardize how the work should be accomplished, while also allowing for individualization as to how the instructions are delivered to respective worker devices 102), 
the work support apparatus further comprises a work instruction generation processing unit that specifies, for each of the workers, either a granularity or a type, or both a granularity and a type of the instruction of the work procedure in the work instruction information according to the change guideline (Fadel see par 44 (par 42 of provisional) - Machine learning module 218 may include one or more instructions to train a prediction model to generate actionable insights for improving work instructions for a given worker device 102. The training data utilized by authoring agent 204 may include up and down times, utilization of various media helpers, the order in which instructions are carried out, and historical performance of the workers, worker's year of experience with the organization, and the like. see par 46 (par 44 of provisional) - Job execution agent 206 may monitor the underlying executions and alter the details of the instructions provided to the user based upon that data. A worker establishing a good time average for the cycle time, he/she may no longer need the most detailed version of the instructions. Similarly. a worker not establishing the required quality target can dynamically be provided with extended video instructions on the problematic step), and 
the work instruction generation processing unit generates the work instruction information when an approval for the work instruction information specified according to the change guideline is obtained from the worker (Fadel – see par 23 – worker device 102 may transmit activity data that includes time it takes the worker to complete each step, whether the worker watched a video included in the work procedure, whether the worker stopped the video included in the work procedure early, whether the worker contacted a remote expert, what problems or questions were raised, whether the remote expert took any action, including making specific suggestions or recommendations, whether the user completed the work procedure, and the like. see par 59-60, 65, FIG. 3 – work procedures 302 hosted; collect worker data 304 on utilization of various media helpers; Machine learning module 218 may train a second prediction model to generate one or more actionable insights for improving work instructions for a given worker device 102.).
It would have been obvious to combine Tsuzuki, Okabe, and Fadel for the same reasons as claim 3 above. In addition, Tsuzuki discloses changing the instructions – such as based on a malfunction or recovery being needed (See par 76, 80) for some kind of “interruption.” Further, Tsuzuki discloses that work times may vary based on a health condition of the worker (See par 135). Okabe discloses changing the amount of time expected, e.g. due to fatigue, for tasks (See par 78-82). Fadel improves upon Tsuzuki and Okabe by explicitly disclosing changing the procedure itself based on performance of the worker and capturing whether users completed the work procedures or asked for help (indicating approval or not of the work procedure) then using this captured data to improve the work instructions (See FIG. 3, 302, 304, 312, par 59-60, 65).

Concerning claim 11, Tsuzuki, Okabe, and Fadel disclose:
The work support apparatus according to claim 1, wherein 
a change guideline of the instruction (Tsuzuki – See par 76 - the performing worker acquisition section 53 that obtains the worker who performs the work included in the initial process plan; and the process plan update section 62 that formulates the updated process plan by changing the initial process plan on the basis of the worker obtained from the performing worker acquisition section 53 and the work capacity of the worker) of the work procedure in the work instruction information is associated with the model of the work capacity evaluation information, 
the work support apparatus further comprises a work instruction generation processing unit that specifies, for each of the workers, either a granularity or a type, or both a granularity and a type of the instruction of the work procedure in the work instruction information according to the change guideline (Fadel see par 44 (par 42 of provisional) - Machine learning module 218 may include one or more instructions to train a prediction model to generate actionable insights for improving work instructions for a given worker device 102. The training data utilized by authoring agent 204 may include up and down times, utilization of various media helpers, the order in which instructions are carried out, and historical performance of the workers, worker's year of experience with the organization, and the like. see par 46 (par 44 of provisional) - Job execution agent 206 may monitor the underlying executions and alter the details of the instructions provided to the user based upon that data. A worker establishing a good time average for the cycle time, he/she may no longer need the most detailed version of the instructions. Similarly. a worker not establishing the required quality target can dynamically be provided with extended video instructions on the problematic step), and 
the work instruction generation processing unit generates the work instruction information in which, for each of the workers, either the granularity or the type, or both the granularity and the type are changed in a predetermined cycle according to another change guideline that is different from the change guideline of the worker (par 127 as filed - For example, the work instruction generation processing unit 124 may change a type and a granularity of a work instruction in a regular or random cycle to issue a work instruction regardless of a current work capacity of a worker.
Fadel discloses the limitations based on broadest reasonable interpretation in light of the specification – See par 45 - Based on the value generated by job execution agent 206, the system may be configured to provide dynamically optimized and individualized work instructions to enable each worker device to perform each time in the least amount of time possible, while achieving quality, safety, and productivity goals. In some embodiments, to achieve such dynamic optimization goal, the system may use techniques that involve exhibition or concealment of certain helper content, providing training refreshers, switching from verbose or succinct versions of the instructions, variations in the order in which steps are presented, and the like. See par 46 -  Job execution agent 206 may dynamically monitor the underlying executions and alter the details of the instructions provided to the user based upon that data. For example, given a worker establishing a good time average for the cycle time, he/she may no longer need the most detailed version of the instructions. Accordingly, job execution agent 206 may automatically make this switch. Similarly. a worker not establishing the required quality target can dynamically be provided with extended video instructions on the problematic step. In addition, the impact of these interventions may be provided to the stakeholders as insights for further training of workers or enhancement of work instructions.
It would have been obvious to combine Tsuzuki, Okabe, and Fadel for the same reasons as claim 3 above.

Concerning claim 12, Tsuzuki, Okabe, and Fadel disclose:
The work support apparatus according to claim 1, wherein 
a change guideline of the instruction (Tsuzuki – See par 76 - the performing worker acquisition section 53 that obtains the worker who performs the work included in the initial process plan; and the process plan update section 62 that formulates the updated process plan by changing the initial process plan on the basis of the worker obtained from the performing worker acquisition section 53 and the work capacity of the worker) of the work procedure in the work instruction information is associated with the model of the work capacity evaluation information (Fadel See par 43 (par 41 of provisional 62/834,619) - Job execution agent 206 may be configured to generate one or more actionable insights for improving (or optimizing) work instructions for a given worker device 102. For example, such electronic work procedures may allow a user to standardize how the work should be accomplished, while also allowing for individualization as to how the instructions are delivered to respective worker devices 102), 
the work support apparatus further comprises a work instruction generation processing unit that specifies, for each of the workers, either a granularity or a type, or both a granularity and a type of the instruction of the work procedure in the work instruction information according to the change guideline (Fadel see par 44 (par 42 of provisional) - Machine learning module 218 may include one or more instructions to train a prediction model to generate actionable insights for improving work instructions for a given worker device 102. The training data utilized by authoring agent 204 may include up and down times, utilization of various media helpers, the order in which instructions are carried out, and historical performance of the workers, worker's year of experience with the organization, and the like. see par 46 (par 44 of provisional) - Job execution agent 206 may monitor the underlying executions and alter the details of the instructions provided to the user based upon that data. A worker establishing a good time average for the cycle time, he/she may no longer need the most detailed version of the instructions. Similarly. a worker not establishing the required quality target can dynamically be provided with extended video instructions on the problematic step), and 
the work instruction generation processing unit stores the work instruction information specified according to the change guideline in the storage unit (Fadel discloses the limitations based on broadest reasonable interpretation in light of the specification – See par 45 - Based on the value generated by job execution agent 206, the system may be configured to provide dynamically optimized and individualized work instructions to enable each worker device to perform each time in the least amount of time possible, while achieving quality, safety, and productivity goals. In some embodiments, to achieve such dynamic optimization goal, the system may use techniques that involve exhibition or concealment of certain helper content, providing training refreshers, switching from verbose or succinct versions of the instructions, variations in the order in which steps are presented, and the like. See par 46 -  Job execution agent 206 may dynamically monitor the underlying executions and alter the details of the instructions provided to the user based upon that data. For example, given a worker establishing a good time average for the cycle time, he/she may no longer need the most detailed version of the instructions. Accordingly, job execution agent 206 may automatically make this switch. See par 54 -  By continuous updating (or optimization) of the worker index, training agent 210 may provide guidance to the key stakeholders in terms of actionable insights with an intuitive interface, such that the workforce is supported by relevant training at the right time.) and performs respective processings of the work sensing processing unit and the work capacity evaluation processing unit again (Tsuzuki – see par 135 - The database update section 76 updates the information in the capacity database 57 on the basis of the biological information obtained by the biological information acquisition section 73. The work time may vary due to a health condition of the worker. Accordingly, by obtaining the biological information; Fadel – see par 57 – machine learning based on collected data from cycle time, historical performance) 
It would have been obvious to combine Tsuzuki, Okabe, and Fadel for the same reasons as claim 3 above. In addition, Tsuzuki discloses changing the instructions – such as based on a malfunction or recovery being needed (See par 76, 80) for some kind of “interruption.” Further, Tsuzuki discloses that work times may vary based on a health condition of the worker (See par 135). Okabe discloses changing the amount of time expected, e.g. due to fatigue, for tasks (See par 78-82). Fadel improves upon Tsuzuki and Okabe by explicitly disclosing changing the procedure itself based on performance of the worker and including different “granularity” instructions (e.g. par 46 of Fadel - “detailed version” of instructions or “extended video instructions” and dynamically provide different instructions and continuous updating of worker data (See par 54, 57).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki (US 2017/0308842) and Okabe (US 2018/0165622), as applied to claims 1, 2, 6, 13, and 14 above, and further in view of Sarvana (US 2018/0032944).
Concerning claim 7, Tsuzuki discloses in paragraph 41 “The biological information sensor 35 detects pulse waveforms and respiratory waveforms of the worker. The acceleration sensor 36 detects a signal corresponding to motion of the worker (for example, a walking state, and a standing state).” Okabe discloses that variation in productivity can be determined to be influenced by sounds and fatigue (See par 29, 80, 125).
Sarvana discloses the limitations:
The work support apparatus according to claim 1, wherein 
when a deviation between the physical characteristic in the sensing information and the physical characteristic in the model is equal to or larger than a predetermined value, the work capacity evaluation processing unit changes the physical characteristic in the model (Sarvana see par 63, 67 – optimization that can include applying machine-learning to detect time-varying patterns in biometric characteristics from prior time periods to determine schedule of tasks for completion; see par 97 -  scheduling system 120 may continue to receive biometric data collected by a sensor device associated with user 101, e.g., sensor device 102, and based on the collected biometric data, may determine that user 101's actual level of stress, facture, and/or mental focus deviated from the expected level of stress, fatigue, and/or mental focus. In response to the determination, scheduling system 120 may perform operations that re-allocate the remaining tasks allocated to user 101 for completion during the current workday or during other workdays (disclosing user has more or less capacity based on physical characteristic.); see par 123 - For example, scheduling system 120 may establish a correlation between changes in user 101's biometric data (e.g., as described above) and corresponding performance metrics, such as productivity, rate …, and based on the established correlation, assign outstanding tasks to user 101 for completion during a current workday using any of the processes described above. In other examples, scheduling system 120 may detect differences in biometric data (e.g., heart rate, respiration rate, etc.) between employees of the enterprise, correlate these detected differences with any of the performance metrics described above, and based on the established correlation, assign outstanding tasks to the employees for completion using any of the processes described above).
Tsuzuki, Okabe, and Sarvana are analogous art as they are directed to determining biological/health/fatigue of workers and analyzing the capacity/productivity of workers (see Tsuzuki Abstract, par 41, 71-73; Okabe par 55-57, 79-82; Sarvana par 59, 123). Tsuzuki discloses in paragraph 41 “The biological information sensor 35 detects pulse waveforms and respiratory waveforms of the worker. The acceleration sensor 36 detects a signal corresponding to motion of the worker (for example, a walking state, and a standing state).” Okabe discloses that variation in productivity ca be determined to be influenced by sounds and fatigue (See par 29, 80, 125). Sarvana improves upon Tsuzuki and Okabe by explicitly disclosing collecting biometric data and using optimization or machine learning (see e.g. par 63, 67, 79, FIG. 2B) to assess what users are capable of doing for productivity purposes when there is a deviation (par 97) and then reassigning tasks as needed (See par 97, 123). One of ordinary skill in the art would be motivated to further include explicitly re-assessing what users are expected to finish based on biometric deviations to efficiently improve upon the detected biological data and capacity calculations in Tsuzuki and the variation in productivity disclosed in Okabe. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of updating a process plan based on biological information received from workers in Tsuzuki and considering fatigue of workers in Okabe to further explicitly assess deviations in biometric data that changes what users are expected to complete (e.g. productivity) as disclosed in Sarvana, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning claim 8, Tsuzuki discloses in paragraph 41 “The biological information sensor 35 detects pulse waveforms and respiratory waveforms of the worker. The acceleration sensor 36 detects a signal corresponding to motion of the worker (for example, a walking state, and a standing state).” Tsuzuki and Okabe do not explicitly disclose the limitations of claim 8 requiring “psychological” characteristics.
Sarvana discloses the limitations:
The work support apparatus according to claim 1, wherein 
the work sensing processing unit receives an input of a psychological characteristic of the worker in each work process and stores the psychological characteristic in the sensing information (Sarvana par 30 - The stored biometric data may be indicative of a current or a past biometric characteristic of user 101, such as user 101's level of stress, user 101's level of physical or mental fatigue, or a level of alertness or focus exhibited by user 101; See par 97 - scheduling system 120 may continue to receive biometric data collected by a sensor device associated with user 101, e.g., sensor device 102, and based on the collected biometric data, may determine that user 101's actual level of stress, facture, and/or mental focus deviated from the expected level of stress, fatigue, and/or mental focus.)
It would have been obvious to combine Tsuzuki, Okabe, and Sarvana for the same reasons as claim 7 above. In addition, Tsuzuki discloses in paragraph 41 “The biological information sensor 35 detects pulse waveforms and respiratory waveforms of the worker. The acceleration sensor 36 detects a signal corresponding to motion of the worker (for example, a walking state, and a standing state).” Okabe discloses analyzing 103 to indicate fatigue (See par 57). Saravana improves upon Tsuzuki and Okabe by additionally including that a biometric sensing can also include mental aspects (e.g. stress, focus, fatigue).

Concerning claim 9, Tsuzuki, Okabe, and Sarvana disclose:
The work support apparatus according to claim 2, wherein 
the work sensing processing unit calculates an index value indicating a predetermined psychological characteristic using the physical characteristic of the worker in each work process, and stores the index value in the sensing information (Sarvana – See par 29 - tasks may require different levels of physical exertion and mental awareness, scheduling system 120 may analyze stored biometric data to characterize and predict user 101's physical and mental state during various time periods throughout a workday, and may assign certain tasks to user 101 for completion that are consistent with user 101's physical and mental state during certain portions of the workday. see par 46 - optimization module 128 may generate an optimized schedule for user 101 that matches a complexity and risk of each of the assigned tasks with a level of stress, fatigue, and/or mental focus experienced by user 101 during corresponding portions of the current workday. ), and 
the process allocation processing unit changes an allocation of the work processes performed by the workers, by using the index value of the sensing information included in the work capacity evaluation information and the work process order included in the process information, and outputs process allocation information (Saravana see par 58-59 - optimization module 128 may account for the user-specific, external and/or environmental conditions described above, and schedule the assigned tasks during portions of the current workday in a manner that maximizes a speed and an efficiency at which user 101 completes the assigned tasks while minimizing the risk of injury or failure due to fatigue, excessive stress, or reduced mental focus.).
It would have been obvious to combine Tsuzuki, Okabe, and Sarvana for the same reasons as claim 7 and 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peruzzini, “A framework to design a human-centred adaptive manufacturing system for aging workers,” 2017, Advanced Engineering Informatics, Vol. 33, pages 330-349 – directed to adapting manufacturing systems to aging workers’ needs, due to both physical and cognitive functional decrease (See abstract)
Cloninger, US 6,865,581 – directed to determining how to modify a job when employee is injured (See col. 2, lines 40-55)
Reiner US 2013/0006064 – directed to workflow options based on user’s historical profile and sleep/stress inputs, as well as task assignments (See par 93)
Lee US 2019/0258944 – directed to determining a worker’s focus state and then having interventions (e.g. reassigning tasks, clarifying goals) to improve worker productivity (See par 38-40)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619